Case 2:15-cv-04878-DMG-AGR Document 111 Filed 03/29/19 Page 1 of 10 Page ID #:857



    1    Bret A. Stone SBN 190161 BStone@PaladinLaw.com
    2
         Jon G. Lycett SBN 209425 JLycett@PaladinLaw.com
         Kirk M. Tracy SBN 288508 KTracy@PaladinLaw.com
    3    PALADIN LAW GROUP® LLP
    4
         220 W. Gutierrez Street
         Santa Barbara, CA 93101
    5    Telephone: (805) 898-9700
    6    Facsimile: (805) 852-2495

    7    Counsel for Defendant Pacifica Chemical, Incorporated
    8
                              UNITED STATES DISTRICT COURT
    9
                            CENTRAL DISTRICT OF CALIFORNIA
   10

   11
         TC RICH, LLC, et al.,                      Case No. 2:15-cv-4878-DMG(AGRx)
   12
                            Plaintiffs,             Assigned to Judge Dolly M. Gee
   13
               v.                                   OPPOSITION TO PLAINTIFFS’
   14                                               MOTION FOR (1) MODIFICATION
         PACIFICA CHEMICAL                          OF SCHEDULING ORDER AND (2)
   15    INCORPORATED, et al.,                      LEAVE TO FILE FIRST AMENDED
                                                    COMPLAINT
   16
                            Defendants.             Hearing Date: April 19, 2019
   17                                               Time: 9:30 a.m.
                                                    Courtroom: 8C
   18
                                                    Action filed: June 26, 2015
   19                                               Discovery cut-off: None set
                                                    Trial date: None set
   20

   21   AND RELATED CROSS-ACTIONS
   22

   23         Defendant Pacifica Chemical Incorporated (“Pacifica”) respectfully submits
   24   the following opposition to Plaintiffs TC Rich, LLC, Rifle Freight, Inc., Fleischer
   25   Customs Brokers, Richard G. Fleischer, and Jacqueline Fleischer’s (collectively
   26   “Plaintiffs”) Motion for (1) Modification of the Scheduling Order and (2) Leave to
   27   file a First Amended Complaint:
   28   ///

          OPPOSITION TO PLAINTIFFS’ MOTION FOR (1) MODIFICATION OF SCHEDULING ORDER AND (2)
                               LEAVE TO FILE FIRST AMENDED COMPLAINT
Case 2:15-cv-04878-DMG-AGR Document 111 Filed 03/29/19 Page 2 of 10 Page ID #:858



    1   I.       INTRODUCTION
    2            Even though three years have elapsed since the deadline for seeking leave to
    3   amend the pleadings expired, Plaintiffs argue there is now “good cause” for granting
    4   them leave to amend their Complaint. By way of explanation, Plaintiffs point to a
    5   minor administrative dispute and falsely accuse Pacifica of game-changing
    6   intransigence. But it was Plaintiffs, not Pacifica, who refused to sign the Department
    7   of Toxic Substances Control’s (“DTSC”) Facility Initiated Corrective Action
    8   (“FICA”) Agreement. Regardless, Pacifica has arranged to complete the next critical
    9   stage of work without the FICA Agreement, resolving the issue for now.
   10            Pointing to their dubious accusations, Plaintiffs claim they need Resource
   11   Conservation and Recovery Act (“RCRA”) claims to support an application for
   12   injunctive relief. But Plaintiffs already have claims that could be used to apply for
   13   an injunction – nuisance and trespass – and a request for an injunction is already
   14   expressly included in Plaintiffs’ prayer-for-relief. Consequently, a RCRA claim is
   15   unnecessary for that purpose.           Unlike nuisance and trespass, however, RCRA
   16   provides for the recovery of attorneys’ fees, revealing the true reason behind
   17   Plaintiffs’ request. It is far too late in these proceedings to allow an amendment to
   18   merely add a claim for attorneys’ fees, which could easily have been included with
   19   their original complaint or amended into their original complaint in compliance with
   20   the deadline. There is nothing about the supposed FICA Agreement dispute that
   21   justifies the addition of a claim for attorneys’ fees.
   22            Finally, given that the standard for allowing the amendment of a pleading at
   23   this late stage of the proceedings focuses on the applicant’s diligence, Plaintiffs fail
   24   the test. After the original amendment deadline passed, the parties stipulated to
   25   continue the various pending deadlines twice. In neither case did Plaintiffs speak up
   26   and ask this Court to allow them to revive or otherwise preserve a right to seek a
   27   RCRA claim. Later still, the parties stipulated to stay the case generally, vacating all
   28   the pending trial deadlines. Again, Plaintiffs failed to make any attempt to preserve
                                                     -2-                   Case No. 2:15-cv-4878-DMG(AGR)
             OPPOSITION TO PLAINTIFFS’ MOTION FOR (1) MODIFICATION OF SCHEDULING ORDER AND (2)
                                  LEAVE TO FILE FIRST AMENDED COMPLAINT
Case 2:15-cv-04878-DMG-AGR Document 111 Filed 03/29/19 Page 3 of 10 Page ID #:859



    1   their desired RCRA claim. Then, in May 2017 and before the FICA Agreement
    2   dispute arose, Plaintiffs sent Pacifica a 90-day notice of endangerment, which is
    3   required before a RCRA claim may be filed. The date of that notice means Plaintiffs
    4   have known for nearly two years that they wanted to file a RCRA claim against
    5   Pacifica, but they failed to seek leave to do so. Moreover, the FICA Agreement issue
    6   has been pending between the parties since July of 2018, but Plaintiffs are just now
    7   seeking leave to amend. Plaintiffs have been anything but diligent.
    8         There is no good cause for allowing this dilatory amendment that seeks nothing
    9   but a new claim for attorneys’ fees. Adding such a claim at this late stage in the
   10   proceedings will serve only to interfere with the parties’ long-standing settlement
   11   negotiations, give rise to a new round of motion practice, and burden the parties with
   12   additional discovery. This Court should deny Plaintiffs’ request.
   13   II.   FACTUAL SUMMARY
   14         A.     Procedural History
   15         Plaintiffs’ Complaint was filed in June 2015. [ECF No. 1.] The Complaint
   16   includes a “Fifth Cause of Action” for continuing private nuisance, [id at ¶¶ 55 – 62],
   17   and a “Sixth Cause of Action” for continuing trespass, [id at ¶¶ 63 – 70]. Pursuant
   18   to the Fifth and Sixth Causes of Action, Plaintiffs’ Complaint expressly prays for
   19   injunctive relief, asking the Court to “compel [Pacifica] to abate and remove the
   20   current continuing trespass and continuing private nuisance caused by the release and
   21   presence of hazardous substances on the Property.” [Id. at 25:4-6.]
   22         After some initial motion practice, the Court set a January 4, 2016 scheduling
   23   conference, which resulted in the March 11, 2016 deadline for seeking leave to
   24   amend the pleadings. [ECF No. 45.] After the March 11 deadline had long come
   25   and gone, in September 2016 the parties submitted a stipulation seeking a
   26   continuance of the trial date and all related deadlines. [ECF No. 65.] In that
   27   stipulation, Plaintiffs did not seek to revive the deadline for amending the pleadings.
   28   The Court granted the continuance but did not mention the deadline for seeking leave
                                                  -3-                   Case No. 2:15-cv-4878-DMG(AGR)
          OPPOSITION TO PLAINTIFFS’ MOTION FOR (1) MODIFICATION OF SCHEDULING ORDER AND (2)
                               LEAVE TO FILE FIRST AMENDED COMPLAINT
Case 2:15-cv-04878-DMG-AGR Document 111 Filed 03/29/19 Page 4 of 10 Page ID #:860



    1   to amend the pleadings, presumably because it had already passed. [ECF No. 68.]
    2         In January 2017, the case was reassigned to this Court, which vacated the
    3   existing trial date and issued a new scheduling order. [ECF Nos. 71, 72, 72-1.] The
    4   new schedule was provided in table format, with “N/A” listed in the cell for the
    5   deadline to file a motion for leave to amend the pleadings. [ECF No. 72-1.]
    6   Presumably, the Court put “N/A” in that box because the relevant deadline had long
    7   past and had not been continued with other deadlines. See ECF No. 104, n. 1.
    8         Shortly thereafter, in March 2017, the parties submitted another stipulated
    9   request for a continuance. [ECF No. 84.] Once again, Plaintiffs did not notify the
   10   Court that they might want to amend their Complaint, nor did they seek permission
   11   to do so. The Court granted the continuance, setting new dates for trial and related,
   12   remaining pre-trial deadlines. [ECF No. 85.] The Court’s order says nothing about
   13   the deadline for seeking leave to amend the pleadings, presumably because that
   14   deadline had long passed.
   15         Three months after seeking a second trial-continuance, in July 2017, the parties
   16   submitted another stipulation, this time requesting that the case be completely stayed
   17   while environmental investigations proceed.           [ECF No. 89.]        Notably, in the
   18   intervening period Plaintiffs sent Pacifica an alleged 90-day “Notice of
   19   Endangerment and Intent to File Suit” pursuant to RCRA, claiming that Plaintiffs
   20   would file a RCRA claim against Pacifica “by way of amendment to its pleadings in
   21   the pending action between the parties in the United States District Court.” [Decl.
   22   of Bret Stone (“Stone Decl.”) at ¶ 13, Ex. C, p. 7 (emphasis added).] The purported
   23   notice is dated May 17, 2017. [Id.] Thus, even though Plaintiffs were well-aware
   24   that they contemplated amending their Complaint, they made no attempt to preserve
   25   their RCRA claim by notifying the Court or otherwise seeking relief from the long-
   26   passed deadline for requesting such amendments. Instead, they let nearly another
   27   two years pass. Plaintiffs first notified this Court of their interest in amending the
   28   Complaint in a Joint Status Report filed on February 28, 2019. [ECF No. 103.]
                                                  -4-                   Case No. 2:15-cv-4878-DMG(AGR)
          OPPOSITION TO PLAINTIFFS’ MOTION FOR (1) MODIFICATION OF SCHEDULING ORDER AND (2)
                               LEAVE TO FILE FIRST AMENDED COMPLAINT
Case 2:15-cv-04878-DMG-AGR Document 111 Filed 03/29/19 Page 5 of 10 Page ID #:861



    1         B.     Relevant Investigation and Settlement History
    2         As early as June 30, 2017, the parties informed this Court that Pacifica, its
    3   consultant, and its insurer had outlined a detailed proposal to fully remediate
    4   Plaintiffs’ property at no cost to Plaintiffs. (Stip. re: Litig. Stay (ECF No. 89) at 3:17
    5   – 4:17.] It was Pacifica’s understanding then, [id at 4:2-4], and it remains Pacifica’s
    6   position now, [Stone Decl. at ¶ 2], that such a settlement only works if Plaintiffs take
    7   responsibility for completing the cleanup with money already provided to them in
    8   settlements with other parties combined with additional funds to be provided by
    9   Pacifica’s insurer in exchange for a complete release. Pacifica remains dedicated to
   10   settling this case accordingly. [Id. at ¶¶ 4, 5, 7, 8.]
   11         In keeping with this understanding, when the DTSC provided its draft FICA
   12   Agreement to Pacifica’s counsel in May 2018, Mr. Stone modified it to include
   13   Plaintiff TC Rich, as the current owner of the property. [Id. at ¶ 4.] Pacifica sent the
   14   proposed FICA Agreement to Plaintiffs on July 5, 2018. [Joint Status Report (ECF
   15   No. 96) at 2:27 – 3:1.] Despite repeated follow up, Pacifica heard nothing from
   16   Plaintiffs regarding the proposed FICA Agreement for months. [Id.] Indeed, even
   17   by the October 19, 2018 Joint Status Report, Plaintiffs still had raised no objections
   18   to the proposed FICA Agreement, leading Pacifica to request that the Court order
   19   them to respond. [Id. at 3:7-8.] Eventually, TC Rich refused to sign the FICA
   20   Agreement. [Stone Decl. at ¶ 6.]
   21         Initially, DTSC declined to approve any additional work without a signed
   22   FICA Agreement in place. [Stone Decl. at ¶ 6.] By late February, however, Pacifica
   23   had convinced DTSC to allow at least a pilot test to go forward without a FICA
   24   Agreement. [Id. at ¶ 8.] Since then, Pacifica’s consultant, Murex, has been working
   25   with DTSC to make the necessary arrangements. [Id. at ¶¶ 9, 10, 11.] DTSC is now
   26   poised to approve the critical pilot test, [Id. at ¶ 11], meaning that the FICA
   27   Agreement dispute has been resolved for now, [Id. at ¶ 12].
   28   ///
                                                  -5-                   Case No. 2:15-cv-4878-DMG(AGR)
          OPPOSITION TO PLAINTIFFS’ MOTION FOR (1) MODIFICATION OF SCHEDULING ORDER AND (2)
                               LEAVE TO FILE FIRST AMENDED COMPLAINT
Case 2:15-cv-04878-DMG-AGR Document 111 Filed 03/29/19 Page 6 of 10 Page ID #:862



    1   III.   ARGUMENT
    2          As the Court notes in its order granting Plaintiffs leave to file the instant
    3   motion, [ECF No. 104], the standard for leave to amend at this stage of the
    4   proceedings is “good cause.” See FRCP 16(b)(4); Johnson v. Mammoth Recreations,
    5   975 F.2d 604, 608 (9th Cir. 1992). The Johnson court’s discussion of the standard
    6   has been cited thousands of times, and is the best statement of the law in this Circuit:
    7          Unlike Rule 15(a)’s liberal amendment policy which focuses on the bad
               faith of the party seeking to interpose an amendment and the prejudice
    8          to the opposing party, Rule 16(b)'s “good cause” standard primarily
               considers the diligence of the party seeking the amendment. The district
    9          court may modify the pretrial schedule “if it cannot reasonably be met
               despite the diligence of the party seeking the extension.” Fed. R. Civ.
   10          P. 16 advisory committee’s notes (1983 amendment); [citations].
               Moreover, carelessness is not compatible with a finding of diligence
   11          and offers no reason for a grant of relief. [Citations]. Although the
               existence or degree of prejudice to the party opposing the modification
   12          might supply additional reasons to deny a motion, the focus of the
               inquiry is upon the moving party’s reasons for seeking modification.
   13          See Gestetner Corp. v. Case Equip. Co., 108 F.R.D. 138, 141 (D. Me.
               1985). If that party was not diligent, the inquiry should end.
   14

   15   975 F.2d at 608 (emphasis added). To this analysis, First Circuit courts have added
   16   the obvious point that, “‘Good cause’ does not typically include a change of heart on
   17   a litigation strategy.” Snyder v. Collura, 812 F.3d 46, 52 (1st Cir. 2016).
   18          Here, Plaintiffs offer no good cause for their amendment. The purported need
   19   for injunctive relief is a ruse. Pacifica is still doing the necessary work, and Plaintiffs’
   20   existing claims already seek injunctive relief. What Plaintiffs really want is a claim
   21   that gives them a chance to recover their attorneys’ fees. But there is no reason why
   22   such a claim could not have been included in Plaintiffs’ original Complaint. For three
   23   years Plaintiffs failed to make any attempt to add or preserve a RCRA claim.
   24   Plaintiffs have been anything but diligent here. Leave to amend should be denied.
   25
               A.     The FICA Agreement dispute is largely resolved and presents no
   26                 good cause to allow the requested amendment.
   27          The entire basis for Plaintiffs’ motion does not exist. Plaintiffs’ discussion of
   28   the administrative dispute that purportedly leads to their motion is neither accurate
                                                  -6-                   Case No. 2:15-cv-4878-DMG(AGR)
          OPPOSITION TO PLAINTIFFS’ MOTION FOR (1) MODIFICATION OF SCHEDULING ORDER AND (2)
                               LEAVE TO FILE FIRST AMENDED COMPLAINT
Case 2:15-cv-04878-DMG-AGR Document 111 Filed 03/29/19 Page 7 of 10 Page ID #:863



    1   nor fair. Pacifica did not refuse to sign the FICA Agreement, as Plaintiffs repeatedly
    2   allege. Pacifica was perfectly willing to sign the FICA Agreement, as long as
    3   Plaintiff TC Rich signed it also. This position was consistent with the settlement
    4   structure that had been jointly revealed to the Court as far back as June 30, 2017,
    5   [ECF No. 89], and which Pacifica has understood to be the basis of settlement
    6   negotiations ever since that time.
    7         Regardless of who is at fault, however, this minor disagreement over
    8   administrative process has no business before this Court. It simply is not true that
    9   Pacifica is “no longer cooperating” as Plaintiffs allege. [Memo. Of Ps & As in Supp.
   10   Of Mo. (ECF No. 105-1 (“Motion”)) at 7:13-17.] Since the FICA Agreement
   11   impasse arose, Pacifica has simply found a “work around” that will allow the process
   12   to continue to move forward anyway. The necessary pilot test will still be completed,
   13   and there is no reason why a settlement cannot be reached based upon the results, as
   14   has long been contemplated.
   15         Essentially, the alleged change in “trajectory,” [Motion at 7:13], that forms the
   16   basis for Plaintiffs’ motion never happened. What did happen certainly does not
   17   supply good cause for the requested amendment. Plaintiffs’ motion should be denied.
   18
              B.     Plaintiffs’ existing claims already allow them to seek injunctive
   19                relief and adding a belated claim for attorney’s fees is not good
                     cause.
   20

   21         Even if the circumstances were as Plaintiffs allege, the amendment they seek
   22   does not help them. Plaintiffs’ motion asserts that they had a “reasonably-held belief
   23   that injunctive relief was not a necessary claim earlier in this action . . . .” [Motion
   24   at 5:8-9.] This assertion forms the entire basis for the relief sought. Because they
   25   could not have known that Pacifica would suddenly stop cooperating, Plaintiffs
   26   allege, they could not have known that they would need a claim for injunctive relief.
   27   No other cause for the requested amendment is offered.
   28         It is fair to say that Plaintiffs’ argument lacks a certain amount of candor with
                                                  -7-                   Case No. 2:15-cv-4878-DMG(AGR)
          OPPOSITION TO PLAINTIFFS’ MOTION FOR (1) MODIFICATION OF SCHEDULING ORDER AND (2)
                               LEAVE TO FILE FIRST AMENDED COMPLAINT
Case 2:15-cv-04878-DMG-AGR Document 111 Filed 03/29/19 Page 8 of 10 Page ID #:864



    1   the Court. Plaintiffs must have known something about a need for injunctive relief,
    2   because their Complaint already contains two such claims and expressly requests
    3   such relief. Based on their causes of action for nuisance and trespass, Plaintiffs fourth
    4   prayer-for-relief sought at the outset the exact injunction that they now claim they
    5   could not have known was needed until the recent FICA Agreement impasse. Thus,
    6   contrary to their argument, Plaintiffs do not need to add a RCRA claim in order to
    7   request an injunction.
    8         If Plaintiffs do not need RCRA to request an injunction, then why did they
    9   make this motion? Plaintiffs answer that question only in passing, perhaps hoping
   10   the Court would not notice while at the same time getting credit for having mentioned
   11   it if it came up – attorneys’ fees. [Motion at 5:3-7.] Currently, although the
   12   Complaint requests their recovery, none of Plaintiffs’ claims provide for the recovery
   13   of attorneys’ fees. RCRA, however, allows for the prevailing party to apply for the
   14   recovery of their “costs of litigation (including reasonable attorney and expert
   15   witness fees).” 42 U.S.C. § 6972(e). This is the real reason behind the current
   16   motion. Nothing in this case has changed that provides good cause for this belated
   17   amendment to seek attorneys’ fees from Pacifica.
   18         C.     Plaintiffs have been far from diligent in seeking this amendment.
   19         Most importantly, even if the circumstances justified it and the requested
   20   amendment was appropriate, Plaintiffs still have been nowhere near sufficiently
   21   diligent. The deadline for requesting leave to amend the pleadings expired over three
   22   years ago. In the Ninth Circuit alone, there are thousands of cases that address
   23   belated requests to amend the pleadings, so it is impossible to say that no case has
   24   ever found a three-year delay to be diligent, and Plaintiffs cite no such case. But a
   25   review of the case law on this subject makes clear that courts often reject requested
   26   amendments for a lack of diligence, even when they only miss the deadline by a few
   27   months. See, e.g., VIA Technologies, Inc. v. ASUS Computer Int'l, No. 14-cv-03586-
   28   BLF (HRL), 2017 U.S. Dist. LEXIS 12614 at *1-4 (N.D. Cal. Jan. 30, 2017) (motion
                                                  -8-                   Case No. 2:15-cv-4878-DMG(AGR)
          OPPOSITION TO PLAINTIFFS’ MOTION FOR (1) MODIFICATION OF SCHEDULING ORDER AND (2)
                               LEAVE TO FILE FIRST AMENDED COMPLAINT
Case 2:15-cv-04878-DMG-AGR Document 111 Filed 03/29/19 Page 9 of 10 Page ID #:865



    1   to amend not diligent when filed three months after a court order provided notice to
    2   plaintiff). A three-year delay is, at least, extraordinary.
    3         Moreover, during the intervening three years, Plaintiffs passed up multiple
    4   opportunities to preserve a right to include a RCRA claim in this lawsuit. Twice, the
    5   parties submitted stipulations requesting that the Court continue the trial date and
    6   related pre-trial deadlines. Plaintiffs could easily have requested that the Court
    7   include a new deadline for amending the pleadings, explaining their interest in adding
    8   a cause-of-action under RCRA. The Court may have required a showing of good
    9   cause, but a request at those times would have been far more diligent than now.
   10         Later, the parties submitted another stipulation, requesting a general stay of the
   11   case while environmental investigations proceeded. Again, Plaintiffs said nothing to
   12   this Court about amending their Complaint. What makes the lack of diligence so
   13   manifest at that time is that it was filed over a month after Plaintiffs sent Pacifica
   14   their 90-day “Notice of Endangerment and Intent to File Suit” under RCRA. That
   15   notice expressly declares Plaintiffs’ intent to amend their Complaint, even though
   16   they knew the deadline for such an amendment had long passed. And still, Plaintiffs
   17   filed a scheduling stipulation with this Court, which made no attempt to resurrect a
   18   right to amend the pleadings or otherwise preserve a claim under RCRA. Instead,
   19   Plaintiffs allowed almost another two years to pass.
   20         Plaintiffs lacked diligence even after the dispute over the FICA Agreement
   21   arose. Pacifica sent Plaintiffs the modified FICA Agreement on July 5, 2018. [Joint
   22   Status Report (ECF No. 96) at 2:27 – 3:1.] Plaintiffs offered no response to the draft
   23   FICA Agreement for over three months. After repeated attempts to get a response
   24   were ignored, Pacifica finally included a request that this Court order a response in
   25   the October 19, 2018 Joint Status Report. [Id. at 3:7-8.] Even in the face of that
   26   request, Plaintiffs said nothing to this Court about amending their Complaint. Indeed,
   27   Plaintiffs still waited another four months, finally requesting leave to make this
   28   motion in the February 28, 2019 Joint Status Report.
                                                  -9-                   Case No. 2:15-cv-4878-DMG(AGR)
          OPPOSITION TO PLAINTIFFS’ MOTION FOR (1) MODIFICATION OF SCHEDULING ORDER AND (2)
                               LEAVE TO FILE FIRST AMENDED COMPLAINT
Case 2:15-cv-04878-DMG-AGR Document 111 Filed 03/29/19 Page 10 of 10 Page ID #:866



     1          Plaintiffs could hardly have been less diligent in seeking this amendment. This
     2   motion must be denied.
     3
                D.    Plaintiffs requested amendment will only interfere with months of
     4                settlement negotiations.
     5          While prejudice to the opposing party is not the focus, Johnson, supra, 975
     6   F.2d at 608, it bears at least some mention in response to this motion. This case has
     7   been pending for almost four years. The parties have conducted discovery, engaged
     8   in extensive environmental investigations, and participated in substantial, mediated
     9   settlement negotiations. For its part, Pacifica continues to conduct its investigations
    10   and work towards settlement in good faith. Adding new claims now, along with
    11   likely motion practice and discovery, would be extremely unproductive and
    12   prejudicial toward Pacifica. Plaintiffs’ motion should be denied.
    13   III.   CONCLUSION
    14          Plaintiffs’ motion does not come close to demonstrating good cause for
    15   allowing a late amendment to their Complaint. The entire justification for the request
    16   is non-existent and, even if it did exist, the requested amendment does not address
    17   the alleged cause. Plaintiffs already have claims with which they can request
    18   injunctive relief, if necessary. Plaintiffs have passed on opportunity after opportunity
    19   to make some attempt to preserve their requested RCRA claim but waited almost
    20   three years anyway. Plaintiffs should not be allowed to upset so much progress at
    21   the last minute. Pacifica respectfully requests that Plaintiffs’ motion be denied.
    22   DATED: March 29, 2019                     PALADIN LAW GROUP® LLP
    23

    24
                                                   /s/ Jon G. Lycett
    25                                             _________________________
                                                   Jon G. Lycett
    26
                                                   Counsel for Defendant Pacifica Chemical
    27                                             Incorporated
    28
                                                  -10-                   Case No. 2:15-cv-4878-DMG(AGR)
           OPPOSITION TO PLAINTIFFS’ MOTION FOR (1) MODIFICATION OF SCHEDULING ORDER AND (2)
                                LEAVE TO FILE FIRST AMENDED COMPLAINT
